The defendant contends that the County Court erred in setting, without a hearing, the amount of restitution he was required to pay. However, since the defendant failed to request a restitution hearing and did not object to the amount of restitution he was required to pay, his present claim regarding the amount of restitution imposed is unpreserved for appellate review (see People v Horne, 97 NY2d 404, 414 n 3 [2002]; People v Francis, 82 AD3d 1263 [2011]; People v Nelson, 77 AD3d 973 [2010]; People v Harris, 72 AD3d 1110, 1112 [2010]), and we decline to review it in the exercise of our interest of justice jurisdiction. Dillon, J.P., Hall, Roman and Cohen, JJ., concur.